











Purchase Agreement

Hi Ho Silver Mining Claims




This Purchase Agreement Hi Ho Silver Mining Claims ("Agreement") is made and
entered into by and among Primus Resources, L.C., a Wyoming limited liability
company, and James A. Freeman (collectively “Seller”), and Liberty Silver Corp.,
a Nevada corporation (“Buyer”).




Recitals




A.

Seller owns certain unpatented mining claims situated in Pershing County, Nevada
which are described in Exhibit A attached to and by this reference incorporated
in this Agreement (collectively the “Property”).




B.

Buyer desires to purchase from Seller and Seller desires to sell to Buyer the
Property subject to this Agreement on the terms and conditions described below.




Now, therefore, in consideration of their mutual covenants and promises, and
other good and valuable consideration, the receipt and sufficiency of which are
acknowledged, the parties agree as follows:  




1.

Definitions.  




1.1

"Agreement" means this Purchase Agreement, including all amendments and
modifications, and all schedules and exhibits (each individually an "Exhibit"
and collectively the "Exhibits") attached to and by this reference incorporated
in this Agreement.




1.2

“Buyer” means Liberty Silver Corp., a Nevada corporation, and its successors and
assigns.




1.3

"Closing" means the delivery of documents and other items to be delivered by the
parties, the exchange of consideration, and the consummation of the transactions
contemplated under this Agreement as described in Section 6.




1.4

"Closing Date" means the date on which the Closing shall occur.




1.5

“Deed” means the conveyance with reservation of mineral production royalty to be
executed and delivered by Seller on the Closing.  The Deed shall be in the form
of Exhibit B attached to and incorporated by reference in this Agreement.  At
Buyer’s request, the Deed shall convey title to the Property to Renaissance
Exploration, Inc, a Nevada corporation, with which Buyer is party to the
Exploration Earn-In Agreement dated March 29, 2010




1.6

"Property" means the unpatented mining claims (collectively the “claims”)
described in Exhibit A and all appurtenances and other rights and interests
which appertain to the unpatented mining claims, including copies of all
geologic data concerning the Property which Seller presently possesses.  Seller
makes no representations or warranties concerning the data and Buyer agrees that
it may rely on and use the data at its own risk.




1.7

“Registration Rights Agreement” means the registration rights agreement to be
executed and delivered by the parties on the Closing which, amongst other
matters,




1

74691.000 Purchase Agreement Hi Ho Silver Claims 101412







--------------------------------------------------------------------------------










provides for the issuance of up to an additional 277,778 shares of common stock
of Buyer to Sellers which is part of the purchase price.  The Registration
Rights Agreement shall be in the form of Exhibit D attached to and incorporated
by reference in this Agreement.  




1.8

“Seller” means collectively Primus Resources, L.C., a Wyoming limited liability
company, and James A. Freeman, and their successors and assigns.  




2.

Purchase and Sale.




2.1

Sale of Property.  Subject to all the terms and conditions of this Agreement and
for the consideration described in this Agreement, Seller agrees to sell to
Buyer and Buyer agrees to buy the Property, subject to Seller’s reservation of a
nonexecutive, nonparticipating and nonworking mineral production royalty (the
“Royalty”) of two percent (2%) of the net smelter returns from the production of
minerals from the Property.

 

2.2

Purchase Price.  The total purchase price for the Property shall consist of (a)
a cash payment in the sum of Two Hundred Fifty Thousand Dollars ($250,000.00)
United States currency; (b) 2,583,333 duly issued, fully paid and nonassessable
shares of the common stock of Liberty Silver Corp. (collectively the “Shares);
(c) the Royalty; (d) Buyer’s payment to Seller of the sum of Seven Hundred
Dollars ($700.00) as reimbursement for Seller’s payment of the federal annual
mining claim maintenance fees for the claims for the annual assessment year 2012
to 2013; (e) the Registration Rights Agreement including the cash payment and
the additional shares of common stock of Buyer which may be paid to Seller
pursuant to the terms and conditions thereof; and (f) Buyer’s payment to Seller
of Seller’s reasonable costs and expenses associated with the transactions
contemplated under this Agreement, such amount to be approved by Buyer, acting
reasonably, in advance of the Closing.  The purchase price shall be delivered
and paid on the Closing.




2.3

Advance Payment.  On the parties’ execution of this Agreement, Buyer shall pay
to Primus Resources, L.C. an advance payment of Thirty Thousand Dollars
($30,000.00) (the “Deposit”) which shall be for the account of Primus Resources,
L.C. alone and not for the account of James A. Freeman.  On the Closing, the
Deposit shall be credited to the account of Buyer against the amount payable by
Buyer to Primus Resources, L.C.  If the Closing does not occur for the reason
that Seller is not able to satisfy all of the conditions for Closing, Primus
Resources, L.C. shall repay the Deposit to Buyer.  If the Closing does not occur
for the reason that Buyer is not able to satisfy the conditions of Closing, the
Deposit shall be non-refundable and Seller shall own the Deposit free and clear
of any claim, right or title of Buyer.




2.4

Allocation of Purchase Price.

The purchase price shall allocated seventy-five percent (75%) to Primus
Resources, L.C. and twenty-five percent (25%) to James A. Freeman.




2.5

Shares.

The Shares shall be subject to the requirements of applicable Canadian, United
States, provincial and state laws and regulations and the rules of each exchange
or trading association on which the Shares are listed for trading or are traded.
 Seller acknowledges that, in addition to the legends required under United
States securities laws, the Shares will bear legends restricting trading for a
period of six (6) months from the dates of issuance.  Seller confirms and Buyer
acknowledges that Buyer is obligated to file with the United States Securities
and Exchange Commission a registration statement in respect of resale of the
Shares in the United States in and accordance with the terms of the




2

74691.000 Purchase Agreement Hi Ho Silver Claims 101412







--------------------------------------------------------------------------------










Registration Rights Agreement.  Each Seller has completed and executed or will
complete and execute a Certification of U.S. Purchaser in form acceptable to
Buyer.




3.

Closing.




3.1

Closing Date.  The Closing shall be on the later of October 15, 2012, or
acceptance by the Toronto Stock Exchange (the “Exchange”) of the transactions
contemplated by this Agreement, provided that the Closing shall not be later
than October 15, 2012.   




3.2

Closing Costs.  The expenses of the Closing shall be paid in the following
manner:




3.2.1

Buyer shall pay all filing fees, recording fees and real property transfer
taxes, if any, for the recording of the instruments necessary to convey title to
Buyer under this Agreement.




3.2.2

Any other expenses or closing costs in connection with this transaction shall be
paid by the party which incurs them, except the costs incurred by Seller which
Buyer shall reimburse in accordance with Section 2.2(e).




4.

Seller's Covenants and Representations.  Seller represents to Buyer as of the
Effective Date and as of the Closing Date and covenants, as follows:




4.1

Authority.  Seller has full power, legal right and authority to enter into this
Agreement and the instruments which Seller is obligated to execute and deliver
in accordance with the terms of this Agreement and to do all such acts and
things as are required to be done, observed or performed by Seller in accordance
with this Agreement.




4.2

Valid Authorization of this Agreement.  Seller has taken all necessary action to
authorize the execution, delivery and performance of this Agreement and the
instruments which Seller is obligated to execute and deliver in accordance with
this Agreement and to observe and perform the provisions of this Agreement and
any such instrument to which Seller is a party in accordance with its terms.




4.3

Validity of Agreement and Non-Conflict.  Except as described in this Section,
none of the authorization, creation, execution, delivery of this Agreement or
any of the instruments which Seller is obligated to execute and deliver in
accordance with this Agreement requires Seller to obtain any approval or consent
of any governmental agency or authority having jurisdiction of Seller, nor is
Seller in conflict with or contravention of, as applicable, the provisions of
any material indenture, instrument, agreement or undertaking to which Seller is
a party or by which Seller or any of its respective properties or assets are
bound, including, without limitation, the Property.  This Agreement and each
instrument executed and delivered by Seller constitutes a valid and legally
binding obligation of Seller and, when executed and delivered, of the
instruments which Seller is obligated to execute and deliver in accordance with
this Agreement will constitute valid and legally binding obligations of Seller,
enforceable against Seller in accordance with their respective terms, except to
the extent that the enforceability may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium or other similar laws or events relating
to or affecting creditors' rights generally.







3

74691.000 Purchase Agreement Hi Ho Silver Claims 101412







--------------------------------------------------------------------------------










4.4

Title.

Concerning the unpatented mining claims which constitute the Property, Seller
represents that:  (a) the claims were properly located in accordance with
applicable federal and state laws and regulations; (b) all federal annual mining
claim maintenance and rental fees for the claims have been paid properly; (c)
the claims are in good standing in the mining claim records of the Bureau of
Land Management and, subject to the paramount title of the United States, Seller
has beneficial and record title to the claims and the right to convey the claims
to Buyer; and (d) the claims are free and clear of all liens, claims,
encumbrances and royalties created by, through or under Seller, except under
this Agreement.




 

The parties acknowledge the following regarding the Hi Ho Silver unpatented
mining claims (collectively the “Hi Ho Silver Claims”) which comprise the
property: (a) the Claims were located on November 7 and 8, 1998, on public lands
of the United States which were open for mineral entry; (b) the Hi Ho Silver
Claims are located on public lands portions of which were within the boundaries
of the Black Boy 1 to Black Boy 5 unpatented mining claims (the “Black Boy
Claims”) which were located on September 1, 1975, and which the Bureau of Land
Management declared forfeited and void on September 1, 1998; (c) the Black Boy
Claims were senior to the Seka unpatented mining claims (the “Seka Claims”)
which were located in April and May 1982; (d) when the Black Boy Claims were
forfeited on September 1, 1998, the public lands within their boundaries,
including the portions of any overlaps of the Black Boy Claims and the Seka
Claims, became open for the location of unpatented mining claims, including the
Hi Ho Silver Claims; (e) portions of the southern ends of the Hi Ho Silver 9, 10
and 11 Claims may overlap onto portions of the Seka 9, 10, 11 and 12 Claims
which are outside of the boundaries of the Black Boy Claims and which were not
open for the location of unpatented mining claims when the Black Boy Claims were
forfeited on September 1, 1998 (the “Overlap Area”); (f) Buyer located the Elm
19 – 26, 28, 30, 32, 34, 36  – 41 unpatented mining claims (the “Elm Claims”) in
September 2010 which Buyer represents and warrants do not overlap the Hi Ho
Silver Claims; (g) Seller acknowledges that Buyer is not obligated to pay to
Seller the Royalty for the production of minerals from the Overlap Area; (h)
promptly after signing of this Agreement, the parties jointly shall locate,
identify and, if necessary, re-erect the monuments of location and corner
monuments for the Hi Ho Silver Claims and the Seka Claims using GPS equipment
with an accuracy of one meter or less; and (i) before the commencement of mining
on the Hi Ho Silver Claims Buyer will conduct a survey of the Hi Ho Silver
Claims and the adjoining Seka Claims to determine the boundaries of the Hi Ho
Silver Claims and the Seka Claims and the Overlap Area and any area which is
open for location resulting from gaps in the locations of the unpatented mining
claims.  Buyer shall notify Seller before conducting the survey in order that
Seller’s representatives may observe the conduct of the survey.  When the survey
is completed, Seller and Buyer shall execute an addendum to the Deed which
includes the survey as part of the description of the Property.




4.5

Seller Not a Foreign Person.  Seller is not a "foreign person" as defined under
Section 1445(f) of the Internal Revenue Code of 1954, as amended.




4.6  

Securities Law Matters.  Securities law matters regarding Seller are as stated
in Exhibit C attached to and by this reference incorporated in this Agreement.




4.7

Further Assurances.  Seller shall execute and deliver all documents and
instruments reasonably requested by Buyer to consummate the transactions
contemplated under this Agreement.







4

74691.000 Purchase Agreement Hi Ho Silver Claims 101412







--------------------------------------------------------------------------------










4.7

Survival of Representations.  Seller’s representations shall survive the Closing
and recording of the instruments which Seller is obligated to execute and
deliver in accordance with this Agreement.




5.

Buyer's Covenants and Representations.  To induce Seller to enter this
Agreement, Buyer represents to Seller as of the Effective Date and as of the
Closing Date, and covenants as follows:




5.1

Authority.  Buyer has full power, legal right and authority to enter into this
Agreement and the instruments which Buyer is obligated to execute and deliver in
accordance with the terms of this Agreement and to do all such acts and things
as are required to be done, observed or performed by Buyer in accordance with
this Agreement.




5.2

Valid Authorization of this Agreement.  Buyer has taken all necessary action to
authorize the execution, delivery and performance of this Agreement and the
instruments which it is obligated to execute and deliver in accordance with this
Agreement and to observe and perform the provisions of this Agreement and any
such instrument to which it is a party in accordance with its terms.




5.3

Liability for Property.  Buyer acknowledges that Buyer has had an opportunity to
inspect the Property and that it accepts the condition of and title to the
property “as is”, subject to Seller’s representations in Section 4.4.  On and
after the Closing, Buyer shall assume all liability for the condition of the
property and the reclamation of disturbances on the property which Buyer creates
on the Property.  Buyer shall conduct all activities on the Property and reclaim
all disturbances in accordance with the applicable laws and regulations.  Buyer
shall defend, indemnify and hold harmless Seller from and against any and all
claims arising from or relating to Buyer’s activities on, possession and use of
the Property before or after the Closing.




6.

Closing Procedure.  The Closing shall be conducted at Seller’s office in Reno,
Nevada or such other place as the parties agree.  On the Closing the parties
shall complete the following actions:




6.1

Delivery of Purchase Price.  On the Closing, Buyer shall deliver to Primus
Resources, L.C. by wire transfer to an account which Primus Resources, L.C.
designates the sum of (a) One hundred fifty-seven Thousand Five Hundred Dollars
($157,500.00) as part of the cash payment; (b) Seven Hundred Dollars ($700.00)
as reimbursement for the federal annual mining claim maintenance fees; and (c)
the amount of costs and expenses incurred by Primus Resources, L.C. as provided
in Section 2.2(e).  Buyer shall also deliver to James A. Freeman certified funds
drawn on a United States bank the amount of Sixty-two Thousand Five Hundred
Dollars ($62,500.00).  Seller shall deliver certificates in the name of Primus
Resources, L.C. for the aggregate 1,937,500 Shares in increments to be
designated by Primus Resources, L.C., but not more than six separate
certificates and to James A Freeman a certificate in the name of James A.
Freeman for 645,833 Shares.  

 

6.2

Delivery of Conveyance and Data.  Seller shall execute and deliver the Deed and
an Internal Revenue Code Section 1445 certificate simultaneously on Buyer’s
delivery of Buyer’s check for the Purchase Price.  Buyer shall execute the Deed.




6.3

Declaration of Value.  The parties shall sign a declaration of value which shall
be delivered to Buyer.







5

74691.000 Purchase Agreement Hi Ho Silver Claims 101412







--------------------------------------------------------------------------------










6.4

Recording.  Promptly after the Closing, Buyer shall file and record the Deed
with the Bureau of Land Management and the Pershing County Recorder and shall
deliver conformed copies to Seller.




7.

Termination.




7.1

Termination by Seller.  If Buyer is unable to comply with its obligations under
this Agreement on or before the Closing Date, Buyer shall do so as soon
thereafter as it is able to do so, however, in no event shall the Closing occur
more than ten (10) business days after the latest date described in Section 3.1.
 If Buyer does not perform Buyer’s obligations under this Agreement, Seller may
terminate this Agreement by delivering notice to Buyer of Seller's intention to
terminate this Agreement.  The termination shall be effective five (5) days
after Seller's delivery of notice of termination.  On termination, Seller shall
have no obligation whatever to perform any obligations under this Agreement or
to sell or otherwise transfer title to the Property to Buyer.




7.2

Termination by Buyer.  If Seller is unable to comply with Seller’s obligations
under this Agreement on or before the Closing Date, Buyer shall do so as soon
thereafter as Seller is able to do so, however, in no event shall the Closing
occur more than ten (10) business days after the latest date described in
Section 3.1.  If Seller does not perform its obligations under this Agreement,
Buyer may terminate this Agreement by delivering notice to Seller of Buyer's
intention to terminate this Agreement.  The termination shall be effective five
(5) days after Buyer's delivery of notice of termination.  On termination, Buyer
shall have no obligation whatever to perform any obligations under this
Agreement or to purchase the Property.




8.

Notices.  Any notices required or authorized to be given by this Agreement shall
be in written form.  Any notices required or authorized to be given by this
Agreement may be sent by commercial courier service or mailed by registered or
certified delivery, postage prepaid and return receipt requested, addressed to
the proper party at the following address or such address as the party shall
have designated to the other parties in accordance with this paragraph.  Any
notice required or authorized to be given by this Agreement shall be deemed to
have been sufficiently given or served in written form if mailed as provided
herein, personally delivered to the proper party, or sent by facsimile, telex,
telegraph, telecopier or other means of electronic transmission, and actually
received by such party.  Such notice shall be effective on the date of receipt
by the addressee party. A party shall promptly notify the other parties of a
change of address.




If to Primus:

Primus Resources, L.C.

 

 

310 – 2120 Carey Avenue

 

 

Cheyenne, Wyoming 82001

 

 

Facsimile: 530-873-6823

 

 

 

 

If to James A. Freeman:  

James A. Freeman

 

 

653 Vassar Street

 

 

Reno, Nevada 89502

 

 

Facsimile: 530-873-6823

 

 

 

 

If to Buyer:

Liberty Silver Corp.

 

 

Attention: Chief Executive Officer

 

 

Suite 2330 – 181 Bay Street

 

 

Toronto, Ontario M5J 2T3

 




6

74691.000 Purchase Agreement Hi Ho Silver Claims 101412







--------------------------------------------------------------------------------














 

Facsimile: 888-749-6314

 




9.

Patriot Act.

Each party represents and warrants that it is not on the Specially Designated
National & Blocked Persons List of the Office of Foreign Assets Control of the
United States Treasury Department and is not otherwise blocked or banned by any
foreign assets office rule or any other law or regulation, including the USA
Patriot Act or Executive Order 13224.  




10.

Binding Effect of Obligations.  This Agreement shall be binding upon and inure
to the benefit of the respective parties, and their personal representatives,
successors and assigns.  




11.

Acknowledgement – Personal Information.  Seller acknowledges and consents to:




11.1

The disclosure to the Exchange and all other regulatory authorities of all
personal information of the undersigned obtained by Buyer, except that the tax
identification numbers of Primus Resources, L.C. and James A. Freeman shall be
disclosed only to the United States Internal Revenue Service.

11.2

The collection, use and disclosure of such personal information by the Exchange
and all other regulatory authorities in accordance with their requirements.  

12.

Regulatory Approval.  This Agreement and the transactions contemplated under
this Agreement are subject to receipt of all necessary regulatory approvals,
including acceptance of the Exchange.  Liberty Silver Corp. will diligently and
promptly make all necessary filings with the Exchange and all pertinent
regulatory authorities in relation to this Agreement as soon as practicable
following the Effective Date.




13.

Whole Agreement.  The parties agree that the whole agreement between them is
written in this Agreement and its exhibits. There are no terms or conditions,
express or implied, other than in this Agreement.  This Agreement may be amended
or modified only by an instrument in writing, signed by the parties with the
same formality as this Agreement.  




14.

Governing Law.  This Agreement shall be construed and enforced in accordance
with the laws of the State of Nevada.




15.

Multiple Counterparts.  This Agreement may be executed in any number of
counterparts and delivered by facsimile or other electronic means, each of which
shall be deemed to be an original, but all of which shall constitute the same
Agreement.  




16.

Severability.  If any part, term or provision of this Agreement is held by the
courts to be illegal or in conflict with any law of the United States or any
state, the validity of the remaining portions or provisions shall not be
affected, and the rights and obligations of the parties shall be construed and
enforced as if the Agreement did not contain the particular part, term or
provision held to be invalid.




17.

Interpretation.  A provision of this Agreement must not be construed to the
disadvantage of a party merely because that party was responsible for the
preparation of the Agreement or the inclusion of the provision in the Agreement.




7

74691.000 Purchase Agreement Hi Ho Silver Claims 101412







--------------------------------------------------------------------------------













The parties have executed this Agreement effective October 15, 2012 (the
“Effective Date”).




 

Primus Resources, L.C.

 

 

 

By /s/James A. Marin

 

James A. Marin, W.O.P. U.C.C. 1-207, Manager

 

 

 

/s/James A. Freeman

 

James A. Freeman

 

 

 

Liberty Silver Corp.

 

 

 

By /s/Geoff Browne

 

Name: Geoff Browne

 

Title: Chief Executive Officer



















8

74691.000 Purchase Agreement Hi Ho Silver Claims 101412







--------------------------------------------------------------------------------














STATE OF NEVADA

)

 

ss.

COUNTY OF WASHOE

)







This Purchase Agreement Hi Ho Silver Mining Claims was acknowledged before me on
October ___, 2012, by James N. Marin, W.O.P. U.C.C. 1-207.







 

Notary Public










STATE OF NEVADA

)

 

ss.

COUNTY OF WASHOE

)







This Purchase Agreement Hi Ho Silver Mining Claims was acknowledged before me on
October ___, 2012, by James A. Freeman.







 

Notary Public













 

)

 

ss.

 

)




This Purchase Agreement Hi Ho Silver Mining Claims was acknowledged before me on
October ___, 2012, by _________________ as the ______________________ of Liberty
Silver Corp.




 

Notary Public

























9

74691.000 Purchase Agreement Hi Ho Silver Claims 101412







--------------------------------------------------------------------------------













EXHIBIT A

Description of Property

Pershing County, Nevada




Description of Unpatented Mining Claims







CLAIM NAME

NEVADA BLM SERIAL NO.




Hi Ho Silver No. 3

799907




Hi Ho Silver No. 5

799908




Hi Ho Silver No. 9

799909




Hi Ho Silver No.10

799910




Hi Ho Silver No.11

799911




10

74691.000 Purchase Agreement Hi Ho Silver Claims 101412







--------------------------------------------------------------------------------










EXHIBIT B

Form of Deed

Assessor’s Parcel No.  n/a unpatented mining claims




Recorded at the request of

and when recorded return to:

Primus Resources, L.C.

c/o Thomas P. Erwin

Erwin & Thompson LLP

One East Liberty Street, Suite 424

Reno, Nevada 89501




The undersigned affirms that this document does not

contain the personal information of any person.




Deed With Reservation of Royalty

Hi Ho Silver Claims




This Deed With Reservation of Royalty Hi Ho Silver Claims (“Deed”) is made by
Primus Resources, L.C., a Wyoming limited liability company, and James A.
Freeman (collectively “Owner”), as grantors, to Renaissance Exploration, Inc., a
 Nevada corporation (“Renaissance”), as grantee.




Recitals




1.

Owner and Liberty Silver Corp., a Nevada corporation, are parties to the Mining
Lease and Option to Purchase Agreement Hi Ho Silver Claims dated October 15,
2012 (the "Agreement"), concerning the Hi Ho Silver unpatented mining claims
situated in Pershing County, Nevada, more particularly described in Exhibit A
attached to and by this reference incorporated in this Deed  (collectively the
“Royalty Property”), in accordance with which Owner agreed to sell to Liberty
Silver Corp. all of Owner’s right, title and interest in and to the Royalty
Property, subject to Owner’s reservation of the production royalty (the
“Royalty”) and other obligations described in this Deed.




2.

Liberty Silver Corp. and Renaissance are parties to the Exploration Earn-In
Agreement dated March 29, 2010, in accordance with which acquisitions by Liberty
Silver Corp. of properties in the area of interest described in the Exploration
Earn-In Agreement must, at the election of Renaissance, be acquired in the name
of Renaissance.  Renaissance has elected to cause title to the Royalty Property
to be acquired in the name of Renaissance.




3.

Owner and Liberty Silver Corp. have closed the purchase and sale of the Royalty
Property in accordance with the Agreement.





11

DO NOT MARK, PRINT, SIGN OR TYPE OUTSIDE THE LINED MARGIN










--------------------------------------------------------------------------------













In consideration of the parties’ rights and obligations under the Agreement, the
parties agree as follows:




3.1

Deed.  Owner conveys and transfers to Renaissance, and its assigns and
successors forever, all of Owner’s right, title and interest in the Royalty
Property, except and subject to Owner’s reserved Royalty and the parties’ rights
and obligations under this Deed.

  

3.2

Royalty.  Owner grants, reserves and retains to itself, and Owner’s assigns and
successors forever, and Renaissance agrees and covenants to pay to Owner, and
Owner’s assigns and successors, a production royalty based on the Net Smelter
Returns from the production or sale of Minerals from any lands within the
exterior boundaries of the Royalty Property.  The Royalty percentage rate shall
be two percent (2%).




2.1

Burden on Royalty Property.  Renaissance’s agreement and covenant to pay the
Royalty and the minimum payments are covenants coupled with an interest in the
Royalty Property and shall burden and run with the Royalty Property, including
any and all amendments, conversions to a lease or other form of tenure,
relocations or patent of all or any of the unpatented mining claims which
comprise all or part of the Royalty Property.  On the amendment, conversion to a
lease or other form of tenure, relocation or patenting of any of the unpatented
mining claims which comprise all or part of the Royalty Property, the parties
agree and covenant to execute, deliver and record in the office of the recorder
in which all or any part of the Royalty Property is situated an instrument by
which Renaissance grants to Owner the Royalty and subjects the newly located
unpatented mining claims and any amended, converted or relocated unpatented
mining claims and the patented claims, as applicable, to all of the burdens,
conditions, obligations and terms of this Deed.   

 

2.2

Payment of Royalty.  Renaissance shall calculate, pay and report the Royalty in
accordance with the provisions of Exhibit 1.    




2.3

Production Records.  Renaissance shall keep true and accurate accounts, books
and records of all of its activities, operations and production of minerals on
the Royalty Property.




2.4

Delivery of Payments.  Renaissance shall deliver the payments under this Deed as
to an undivided seventy-five percent (75%) to Primus Resources, L.C. by wire
transfer to an account designated by Primus Resources, L.C. and as to an
undivided twenty-five percent (25%) to James A. Freeman by check, certified
funds, drawn on a United States bank.




3.3

Compliance with Laws, Reclamation, Environmental Obligations and Indemnities.





12

DO NOT MARK, PRINT, SIGN OR TYPE OUTSIDE THE LINED MARGIN










--------------------------------------------------------------------------------













3.1

Compliance with Laws.  Renaissance shall at all times comply with all applicable
federal, state and local laws, regulations and ordinances relating to
Renaissance’s activities and operations on or relating to the Royalty Property.




3.2

Reclamation, Environmental Obligations and Indemnities.  Renaissance shall
perform all reclamation required under federal, state and local laws,
regulations and ordinances relating to Renaissance’s activities or operations on
or relating to the Royalty Property.  Renaissance shall defend, indemnify and
hold harmless Owner from and against any and all actions, claims, costs,
damages, expenses (including attorney’s fees and legal costs), liabilities and
responsibilities arising from or relating to Renaissance’s activities or
operations on or relating to the Royalty Property, including those under laws,
regulations and ordinances intended to protect or preserve the environment or to
reclaim the Royalty Property.  Renaissance’s obligations under this Section
shall survive the abandonment, surrender or transfer of the Royalty Property.




3.4

Tailings and Residues.  All tailings, residues, waste rock, spoiled leach
materials and other materials (collectively "Materials") resulting from
Renaissance's operations and activities on the Royalty Property shall be
Renaissance’s sole property, but shall remain subject to the Royalty if they are
processed or reprocessed and Renaissance receives revenues from such processing
or reprocessing.  If Materials are processed or reprocessed, the Royalty payable
shall be determined by using the best engineering, metallurgical and technical
practices and standards then available.




3.5

Title Maintenance.




5.1

Title Maintenance and Taxes.  Renaissance shall maintain title to the Royalty
Property, including without limitation, paying when due all taxes on or with
respect to the Royalty Property and doing all things and making all payments
necessary or appropriate to maintain the right, title and interest of
Renaissance and Owner, respectively, in the Royalty Property and under this
Deed. Renaissance shall deliver to Owner proof of Renaissance’s compliance with
this Section not less than thirty (30) days before the applicable deadline.  




5.2

Property Maintenance.  Renaissance shall perform all required assessment work
on, pay all mining claim maintenance fees and make such filings and recordings
as are necessary to maintain title to the Royalty Property in accordance with
applicable federal and state laws and regulations.  Renaissance shall deliver to
Owner proof of Renaissance’s compliance with this Section not less than thirty
(30) days before the applicable deadline.




5.3

Abandonment.  If Renaissance intends to abandon or surrender any of





13

DO NOT MARK, PRINT, SIGN OR TYPE OUTSIDE THE LINED MARGIN










--------------------------------------------------------------------------------










the unpatented mining claims which are part of the Royalty Property (the
"Abandonment Property"), Renaissance shall first give notice of such intention
to Owner at least ninety (90) days in advance of the proposed date of
abandonment or surrender.  At any time before the date of Renaissance’s proposed
abandonment or surrender of the Royalty Property Owner may deliver notice to
Renaissance that Owner desires Renaissance to convey the Abandonment Property to
Owner.  In such case, within thirty (30) business days after Renaissance’s
receipt of Owner’s notice, Renaissance shall convey the Abandonment Property to
Owner free and clear of any claims, encumbrances or liens created by, through or
under Renaissance.  If Owner does not timely request reconveyance of the
Abandonment Property, Owner’s right to do so shall be irrevocably terminated.




3.6

General Provisions.




6.1

Conflict.  If a conflict arises between the provisions of this Deed and the
provisions of the Agreement, the provisions of the Agreement shall prevail.




6.2

Entire Agreement.  This Deed and the Agreement constitute the entire agreement
between the parties.




6.3

Additional Documents.  The parties shall from time to time execute all such
further instruments and documents and do all such further actions as may be
necessary to effectuate the purposes of this Deed.




6.4

Binding Effect.  All of the covenants, conditions, and terms of this Deed shall
bind and inure to the benefit of the parties and their successors and assigns.




6.5

No Partnership.  Nothing in this Deed shall be construed to create, expressly or
by implication, a joint venture, mining partnership or other partnership
relationship between the parties.




6.6

Governing Law.  This Deed is to be governed by and construed under the laws of
the State of Nevada.




6.7

Time of Essence.  Time is of the essence in this Deed.




6.8

Notices.  Any notices required or authorized to be given by this Deed shall be
in writing and shall be sent either by commercial courier, facsimile, or by
certified U.S. mail, postage prepaid and return receipt requested, addressed to
the proper party at the address stated below or such address as the party shall
have designated to the other parties in accordance with this Section.  Such
notice shall be effective on the date of receipt by the addressee party, except
that any facsimiles received after 5:00 p.m. of the addressee’s local





14

DO NOT MARK, PRINT, SIGN OR TYPE OUTSIDE THE LINED MARGIN










--------------------------------------------------------------------------------










time shall be deemed delivered the next day.  A party shall promptly notify the
other parties of a change of address.










 

If to Primus:

Primus Resources, L.C.

 

 

310 – 2120 Carey Avenue

 

 

Cheyenne, Wyoming 82001

 

 

Facsimile: 530-873-6823

 

 

 

 

 

 

 

If to James A. Freeman:

James A. Freeman

 

 

653 Vassar Street

 

 

Reno, Nevada 89502

 

 

 

 

 

 

 

If to Renaissance:

Renaissance Exploration, Inc.

 

 

4750 Longley Lane

 

 

Reno, Nevada 89502

 

 

Facsimile: (775) 337-1542

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 




This Deed is effective October ___, 2012.




Primus Resources, L.C.




By /s/James N. Marin

James N. Marin, W.O.C. U.C.C. 1-207, Manager




/s/ James A. Freeman

James A. Freeman




Renaissance Exploration, Inc.







By /s/Richard L. Bedell, Jr.

Richard L. Bedell, Jr., President








15

DO NOT MARK, PRINT, SIGN OR TYPE OUTSIDE THE LINED MARGIN










--------------------------------------------------------------------------------













STATE OF NEVADA,

 

)

 

ss.

COUNTY OF WASHOE.

)







This Deed With Reservation of Royalty Hi Ho Silver Claims was acknowledged
before me on October ___, 2012, by James N. Marin, W.O.C. U.C.C. 1-207, as
Manager of Primus Resources, L.C.




 

Notary Public













STATE OF NEVADA,

)

: ss.

COUNTY OF WASHOE.

)




This Deed With Reservation of Royalty Hi Ho Silver Claims was acknowledged
before me on October ___, 2012, by James A. Freeman.







 

Notary Public










STATE OF NEVADA,

)

: ss.

COUNTY OF WASHOE.

)







This Deed With Reservation of Royalty Hi Ho Silver Claims was acknowledged
before me on October ___, 2012, by Richard L. Bedell, Jr. as President of
Renaissance Exploration, Inc.







 

Notary Public











16

DO NOT MARK, PRINT, SIGN OR TYPE OUTSIDE THE LINED MARGIN










--------------------------------------------------------------------------------










Exhibit 1

Net Smelter Returns




Payor:  Renaissance Exploration, Inc.




Recipient:  Primus Resources, L.C. as to an undivided seventy-five percent (75%)
and James      A. Freeman as to an undivided twenty-five percent (25%).  




1.

Definitions.  The terms defined in the instrument to which this Exhibit is
attached and made part of shall have the same meanings in this Exhibit.  The
following definitions shall apply to this Exhibit.




1.1

"Gold Production" means the quantity of refined gold outturned to Payor's
account by an independent third party refinery for gold produced from the
Property during the month on either a provisional or final settlement basis.




1.2

"Gross Value" shall be determined on a month basis and have the following
meanings with respect to the following Minerals:




1.2.1

Gold




(a)

If Payor sells gold concentrates, dore or ore, then Gross Value shall be the
value of the gold contained in the gold concentrates, dore and ore determined by
utilizing:  (1) the mine weights and assays for such gold concentrates, dore and
ore; (2) a reasonable recovery rate for the refined gold recoverable from such
gold concentrates, dore and ore (which shall be adjusted annually to reflect the
actual recovery rate of refined metal from such gold concentrates, dore and
ore); and (3) the Monthly Average Gold Price for the month in which the gold
concentrates, dore and ore were sold.




(b)

If Payor produces refined gold (meeting the specifications of the London Bullion
Market Association, and if the London Bullion Market Association no longer
prescribes specifications, the specifications of such other association
generally accepted and recognized in the mining industry) from Minerals, and if
Section 1.2.1(a) above is not applicable, then for purposes of determining Gross
Value, the refined gold shall be deemed to have been sold at the Monthly Average
Gold Price for the month in which it was refined.  The Gross Value shall be
determined by multiplying Gold Production during the month by the Monthly
Average Gold Price.




1.2.2

Silver.




(a)

 If Payor sells silver concentrates, dore or ore, then Gross Value shall be the
value of the silver contained in the silver concentrates, dore and ore
determined by utilizing:  (1) the mine weights and assays for such silver
concentrates, dore and ore; (2) a reasonable recovery rate for the refined
silver recoverable from such silver concentrates, dore and ore (which shall be
adjusted annually to reflect the actual recovery rate of refined metal from such
silver concentrates, dore and ore); and (3) the Monthly Average Silver Price for
the month in which the silver concentrates, dore and ore were sold.




(b)

If Payor produces refined silver (meeting the specifications for refined silver
subject to the New York Silver Price published by Handy & Harmon, and if Handy &
Harmon no longer publishes such specifications, the specifications of such other
association or entity generally accepted and recognized in the mining industry)
from Minerals, and if Section




17










--------------------------------------------------------------------------------










1.2.2(a) above is not applicable, the refined silver shall be deemed to have
been sold at the Monthly Average Silver Price for the month in which it was
refined.  The Gross Value shall be determined by multiplying Silver Production
during the month by the Monthly Average Silver Price.




1.2.3

All Other Minerals.




(a)

If Payor sells any concentrates, dore or ore of Minerals other than gold or
silver, then Gross Value shall be the value of such Minerals determined by
utilizing:  (1) the mine weights and assays for such Minerals; (2) a reasonable
recovery rate for the Minerals (which shall be adjusted annually to reflect the
actual recovery rate of recovered or refined metal or  product from such
Minerals); and (3) the monthly average price for the Minerals or product of the
Minerals for the month in which the concentrates, dore or ore was sold.  The
monthly average price shall be determined by reference to the market for such
Minerals or product which is recognized in the mining industry as authoritative
and reflective of the market for such Minerals or product.




(b)

If Payor produces refined or processed metals from Minerals other than refined
gold or refined silver, and if Section 1.2.3(a) above is not applicable, then
Gross Value shall be equal to the amount of the proceeds received by Payor
during the month from the sale of such refined or processed metals. Payor shall
have the right to sell such refined or processed metals to an affiliated party,
provided that such sales shall be considered, solely for purposes of determining
Gross Value, to have been sold at prices and on terms no less favorable than
those that would be obtained from an unaffiliated third party in similar
quantities and under similar circumstances.




1.3

"Minerals" means gold, silver, platinum, antimony, mercury, copper, lead, zinc,
and all other mineral elements and mineral compounds, but not geothermal
resources, which are contemplated to exist on the Property or which are after
the Effective Date discovered on the Property and which can be extracted, mined
or processed by any method presently known or developed or invented after the
Effective Date.




1.4

"Monthly Average Gold Price" means the average London Bullion Market Association
Afternoon Gold Fix, calculated by dividing the sum of all such prices reported
for the month by the number of days for which such prices were reported during
that month.  If the London Bullion Market Association Afternoon Gold Fix ceases
to be published, all such references shall be replaced with references to prices
of gold for immediate sale in another established marked selected by Payor, as
such prices are published in Metals Week magazine, and if Metals Week magazine
no longer publishes such prices, the prices of such other association or entity
generally accepted and recognized in the mining industry.




1.5

"Monthly Average Silver Price" means the average New York Silver Price as
published daily by Handy & Harmon, calculated by dividing the sum of all such
prices reported for the month by the number of days in such month for which such
prices were reported.  If the Handy & Harmon quotations cease to be published,
all such references shall be replaced with references to prices of silver for
immediate sale in another established market selected by Payor as published in
Metals Week magazine, and if Metals Week magazine no longer publishes such
prices, the prices of such other association or entity generally accepted and
recognized in the mining industry.







18










--------------------------------------------------------------------------------










1.6

"Net Smelter Returns" means the Gross Value of all Minerals, less the following
costs, charges and expenses paid or incurred by Payor with respect to the
refining and smelting of such Minerals:




1.6.1

Charges for smelting and refining (including sampling, assaying and penalty
charges), but not any charges or costs of agglomeration, beneficiation,
crushing, extraction, milling, mining or other processing; and




1.6.2

Actual costs of transportation (including freight, insurance, security,
transaction taxes, handling, port, demurrage, delay and forwarding expenses
incurred by reason of or in the course of such transportation) of concentrates
or dore metal from the Property to the smelter or refinery, but not any charges
or costs of transportation of Minerals or ores from any mine on the Property to
an autoclave, concentrator, crusher, heap or other leach process, mill or plant.




1.7

"Property" means the real property described in the instrument to which these
Net Smelter Returns provisions are attached and made a part.




1.8

"Silver Production" means the quantity of refined silver outturned to Payor's
account by an independent third-party refinery for silver produced from the
Property during the month on either a provisional or final settlement basis.




2.

Payment Procedures.




2.1

Accrual of Obligation.  Payor's obligation to pay the  Royalty shall accrue and
become due and payable upon the sale or shipment from the Property of unrefined
metals, dore metal, concentrates, ores or other Minerals or Minerals products
or, if refined metals are produced, upon the outturn of refined metals meeting
the requirements of the specified published price to Payor's account.




2.2

Futures or Forward Sales, Etc.  Except as provided in Sections 1.2.1(a),
1.2.2(a) and 1.2.3 (a) (regarding sales of unprocessed gold and silver and sales
of Minerals other than gold and silver), Gross Value shall be determined
irrespective of any actual arrangements for the sale or other disposition of
Minerals by Payor, specifically including but not limited to forward sales,
futures trading or commodities options trading, and any other price hedging,
price protection, and speculative arrangements that may involve the possible
delivery of gold, silver or other metals produced from Minerals.




2.3

Monthly Calculations and Payments.  Net Smelter Returns royalties shall be
determined on a monthly basis.  Payor shall pay Recipient each monthly royalty
payment on or before the last business day of the month immediately following
the month in which the royalty payment obligation accrued.  Payor acknowledges
that late payment by Payor to Recipient of royalty payments will cause Recipient
to incur costs, the exact amount of which will be difficult to ascertain.
 Accordingly, if any amount due and payable by Payor is not received by
Recipient within ten (10) days after such amount is due, then Payor shall pay to
Recipient a late charge equal to five percent (5%) of such overdue amount.
 Recipient’s acceptance of such late charge shall not constitute a waiver of
Payor’ default with respect to such overdue amount, nor prevent Recipient from
exercising any of Recipient’s other rights and remedies.  If any amount payable
by Payor remains delinquent for a period in excess of thirty (30) days, Payor
shall pay to Recipient, in addition to the late payment, interest from and after
the due date at the statutory interest rate.







19










--------------------------------------------------------------------------------










2.4

Statements.  At the time of payment of the royalty, Payor shall accompany such
payment with a statement which shows in detail the quantities and grades of
refined gold, silver or other metals or dore, concentrates or ores produced and
sold or deemed sold by Payor in the preceding month; the Monthly Average Gold
Price and Monthly Average Silver Price, as applicable; costs and other
deductions, and other pertinent information in detail to explain the calculation
of the payment with respect to such month.  Payment shall be made to the address
provided in the agreement or instrument to which this Exhibit is attached for
purposes of notices or to such other address as Recipient provides to Payor or
by wire transfer to an account which Recipient designates.




2.5

Inventories and Stockpiles.  Payor shall include in all monthly statements a
description of the quantity and quality of any gold or silver dore that has been
retained as inventory for more than ninety (90) days.  Recipient shall have
thirty (30) days after receipt of the statement to either:  (a) elect that the
dore be deemed sold, with Gross Value to be determined as provided in Sections
1.2.1 (a), with respect to gold, and 1.2.2(a), with respect to silver, as of
such thirtieth (30th) day utilizing the mine weights and assays for such dore
and utilizing a reasonable recovery rate for refined metal and reasonable deemed
charges for all deductions which Payor is authorized to take, or (b) elect to
wait until such time as the royalty payment otherwise would become payable
pursuant to Sections 1.2.1(b) and 1.2.2(b).  Recipient’s failure to respond
within such time shall be deemed to be an election to use the methods described
in Sections 1.2.1(b) and 1.2.2(b).




2.6

Audit.  Upon reasonable notice and at a reasonable time, Recipient shall have
the right to audit and examine the Payor’s accounts and records relating to the
calculation of the Net Smelter Returns royalty payments for a period of up to
one year after delivery of the monthly statement in question.  If such audit
determines that there has been a deficiency or an excess in the payment made to
Recipient, such deficiency or excess shall be resolved by adjusting the next
monthly royalty payment due Recipient.  Recipient shall pay all costs of such
audit unless a deficiency of five percent (5%) or more of the royalty payment
due for the calendar month in question is determined to exist in which case
Payor shall reimburse Recipient for the cost of the audit.  All books and
records used by Payor to calculate the royalty payments shall be kept in
accordance with generally accepted accounting principles applicable to the
mining industry.




3.

Sampling and Commingling.  Payor shall have the right to commingle Minerals and
ores from the Property and materials from other properties, provided, that Payor
first informs Recipient, in writing, of Payor’s intention to commingle and
delivers to Recipient a detailed written description of Payor’s commingling
plan.  Recipient shall have ninety (90) days during which to review and comment
on Payor’s proposed commingling plan.  In any and all events, all Minerals and
ores shall be measured and sampled by Payor in accordance with sound mining and
metallurgical practices for metal and mineral content before commingling of any
such Minerals or ores with materials from any other property.  Representative
samples of materials from the Property intended to be commingled shall be
retained by Payor, and assays of these samples shall be made before commingling
to determine the metal content of each ore.  Detailed records shall be kept by
Recipient showing measurements, assays of metal content and gross metal content
of the materials from the Property are commingled.




20










--------------------------------------------------------------------------------










Exhibit A

Description of Royalty Property

Pershing County, Nevada




Description of Unpatented Mining Claims







CLAIM NAME

NEVADA BLM SERIAL NO.




Hi Ho Silver No. 3

799907




Hi Ho Silver No. 5

799908




Hi Ho Silver No. 9

799909




Hi Ho Silver No. 10

799910




Hi Ho Silver No. 11

799911






















21










--------------------------------------------------------------------------------










EXHIBIT C




Securities Law Representations & Warrants Made by Seller




Accredited Investor.  Seller is an accredited investor as defined in Rule 501(a)
of Regulation D promulgated under the Securities Act of 1933, as amended (the
“Securities Act”).

No Government Review.  Seller understands that neither the United States
Securities and Exchange Commission (“SEC”) nor any securities commission or
other governmental authority of any state, country or other jurisdiction has
approved the issuance of the Shares or passed upon or endorsed the merits of the
Shares or this Agreement, or confirmed the accuracy of, determined the adequacy
of, or reviewed this Agreement or the Shares.

Investment Intent.  The Shares are being acquired for Seller’s own account for
investment purposes only, not as a nominee or agent and not with a view to the
resale or distribution of any part thereof, and Seller has no present intention
of selling, granting any participation in or otherwise distributing the same.
 By executing this Agreement, Seller further represents that Seller does not
presently have any contract, undertaking, agreement or arrangement with any
person to sell, transfer or grant participation to such person or any third
person with respect to any of the Shares.

Restrictions on Transfer.  Seller understands that the Shares have not been
registered under the Securities Act or registered or qualified under any state
securities law, and may not be, directly or indirectly, sold, transferred,
offered for sale, pledged, hypothecated or otherwise disposed of without
registration under the Securities Act and registration or qualification under
applicable state securities laws or the availability of an exemption therefrom.
 Seller acknowledges that it is able to bear the economic risks of an investment
in the Shares for an indefinite period of time.

Investment Experience.  Seller has such knowledge, sophistication and experience
in financial, tax and business matters in general, and investments in securities
in particular, that it is capable of evaluating the merits and risks of this
investment in the Shares, and Seller has made such investigations in connection
herewith as it deemed necessary or desirable so as to make an informed
investment decision without relying upon Buyer for legal or tax advice related
to this investment.  

Access to Information.  Seller acknowledges that it has had an opportunity to
discuss Buyer’s business, management, financial affairs and the terms and
conditions of the offering of the Shares with Buyer’s management and has had an
opportunity to review Buyer’s facilities.  

Placement and Finder’s Fees.  No agent, broker, investment banker, finder,
financial advisor or other person acting on behalf of Seller or under its
authority is or will be entitled to any broker’s or finder’s fee or any other
commission or similar fee, directly or indirectly, in connection with the
purchase of the Shares, and no person is entitled to any fee or commission or
like payment in respect thereof based in any way on agreements, arrangements or
understanding made by or on behalf of Seller.





22










--------------------------------------------------------------------------------










Legends.  Seller understands that the Shares will bear the following legend (and
appropriate notations thereof will be made in Buyer’s stock transfer books), and
stop transfer instructions reflecting these restrictions on transfer will be
placed with the transfer agent of the Shares:

THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED, OR THE SECURITIES LAWS OF ANY STATE.  THE SECURITIES
REPRESENTED HEREBY HAVE BEEN TAKEN BY THE REGISTERED OWNER FOR INVESTMENT, AND
WITHOUT A VIEW TO RESALE OR DISTRIBUTION THEREOF, AND MAY NOT BE SOLD,
TRANSFERRED OR DISPOSED OF WITHOUT AN OPINION OF COUNSEL SATISFACTORY TO THE
ISSUER THAT SUCH TRANSFER OR DISPOSITION DOES NOT VIOLATE THE SECURITIES ACT OF
1933, AS AMENDED, THE RULES AND REGULATIONS THEREUNDER OR OTHER APPLICABLE
SECURITIES LAWS.




23










--------------------------------------------------------------------------------










EXHIBIT D

Form of Registration Rights Agreement

[see attached]































24








